Title: Benjamin Harrison to Virginia Delegates, 9 August 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber August 9th: 1783.
I received your favor of the 26th. of last month with the papers which were very acceptable tho’ they contained but little news. I hope the report of Carleton’s having received the definitive treaty is true, tho’ it seems a little strange that he should have it and you not, as the passage from the ports of France is shorter than from those in England; its arrival would be perfectly agreeable as I earnestly wish to see a free intercourse established with the subjects of all the European powers a very few of our apostate friends excepted which can never take place in this State ’till that event happens and the English shew a disposition to evacuate New York. The british debts I expect will be a subject of much altercation in the next assembly; my own opinion is that the treaty should be strictly adhered to but not unless such of our negroes as are in being are returned and those paid for that were spirited away even tho’ they should be dead, as their deaths in a great measure proceeded from a camp fever got in the british army and their being totally neglected when ill. If any thing has lately passed betwixt Congress and Carelton on this subject you’l please to inform me of it. Report says Congress will shortly return to Philadelphia, if they do will they not be blameable after the affronts they have received, or will they ever after remove from thence? I fear not; and therefore most earnestly wish the removal may not take place.
I am &.
 